UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of September 2010 EXFO Inc. 400 Godin Avenue, Quebec, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. TABLE OF CONTENTS Signature Business Acquisition Report Auditor's Report Consolidated Balance Sheets of NetHawk Oyj for the Year Ended December 31, 2009 Consolidated Statements of Earnings and Comprehensive Income (Loss) of NetHawk Oyj for the Year Ended December 31, 2009 Consolidated Statements of Retained Earnings and Contributed Surplus of NetHawk Oyj for the Year Ended December 31, 2009 Consolidated Statements of Cash Flows of NetHawk Oyj for the Year Ended December 31, 2009 Notes to Consolidated Financial Statements of NetHawk Oyj for the Year Ended December 31, 2009 Unaudited Pro Forma Consolidated Statement of Earnings of EXFO Inc. for the Year Ended August 31, 2009 Unaudited Pro Forma Consolidated Statement of Earnings of EXFO Inc. for the Six Months Ended February 28, 2010 Notes to Unaudited Pro Forma Consolidated Financial Statements of EXFO Inc. Table of Contents On September 13, 2010, EXFO Inc., a Canadian corporation, filed a Business Acquisition Report following the acquisition of NetHawk Oyj pursuant to Canadian legislation. This report on Form 6-K sets forth the Business Acquisition Report Form relating to EXFO’s filing of its Business Acquisition Report in Canada. The Business Acquisition Report Form contains material information relating to EXFO and are hereby incorporated as documents by reference to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of July 30, 2001 and to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of March11,2002 and to amend certain material information as set forth in these two Form F-3 documents. Page 1 of 26 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO ELECTRO-OPTICAL ENGINEERING INC. By: /s/ Germain Lamonde Name: Germain Lamonde Title: President and Chief Executive Officer Date: September 13, 2010 Page 2 of 26 Table of Contents EXFO Inc. FORM 51-102F4 BUSINESS ACQUISITION REPORT Item 1 Identity of Company Name and Address of the Company EXFO Inc. 400 Godin Avenue Quebec City (Quebec) G1M 2K2 Executive Officer For further information, please contact: Pierre Plamondon, CA Vice-President, Finance Chief Financial Officer EXFO Inc. (418) 683-0211 Item 2 Details of Acquisition Nature of Business Acquired On March 12, 2010, the company acquired 91% of the issued and outstanding common shares ofNetHawk Oyj. Headquartered in Oulu, Finland, NetHawk Oyj was a privately held company providing 2G, 3G and 4G/LTE protocol analyzers and simulators aimed mostly at network equipment manufacturers and wireless networkoperators. OnMarch 15, 2010, the company made a voluntary offer to purchase the remaining issued and outstanding shares; this offer expired on April30,2010. Simultaneously, the company entered into a statutory procedure under the Finnish Companies Act to acquire the remaining issued and outstanding common shares by which it acquired the remaining of the issued and outstanding common shares that were not tendered under the voluntary offer. Date of Acquisition The date of acquisition for accounting purposes was March 12, 2010. Consideration Total consideration was comprised of a cash consideration of €37,264,000 (US$51,139,000), including estimated acquisition-related costs of US$2,842,000, or €25,121,000 (US$34,438,000), excluding acquired cash of NetHawk Oyj of €12,143,000 (US$16,701,000) at the acquisition date, plus a cash contingent consideration of up to €8,700,000 (US$12,000,000) based oncertain sales volume of NetHawk Oyj over the next three years. The cash contingent consideration will be accounted for asadditional goodwill when the amounts of any contingent consideration can be reasonably estimated and the outcome ofthe contingency isresolved. Acquisition-related costs include an amount of US$780,000 for a statutory transfer tax payable inFinland based on the purchase price of shares. The company used cash and short-term investments to finance this acquisition. Page 3 of 26 Table of Contents Effect on Financial Position The acquisition of NetHawk Oyj was accounted for using the purchase method, whereby the purchase price was allocated to the net assets acquired based on their estimated fair value as of the date of acquisition. Theallocation of the purchase price is preliminary. The unallocated balance of the purchase price was allocated to goodwill. Other than the resulting impact of the acquisition on the company’s consolidated balance sheet and the statement of earnings, the company does not foresee, as a result of this acquisition, any material changes in its business affairs or the affairs of the acquired business which may have a significant effect on the results of operations and financial position of the company. Prior Valuations Not applicable Parties to Transaction The acquisition of NetHawk Oyj did not involve an informed person, associate or affiliate of EXFO Inc. Date of Report September 13, 2010 Item 3 Financial Statements The following financial statements are included in the Business Acquisition Report: · Audited consolidated financial statements of NetHawk Oyj for the year ended December 31, 2009; · Unaudited pro forma consolidated statement of earnings of EXFO Inc. (formerly EXFO Electro-Optical Engineering Inc.) for the year ended August31,2009; · Unaudited pro forma consolidated statement of earnings of EXFO Inc. for the six months ended February28, 2010. Page 4 of 26 Table of Contents AUDITOR'S REPORT To the Stockholders and Board of Directors NetHawk Oyj We have audited the consolidated balance sheets of NetHawk Oyj as of December 31, 2009 and 2008 andtheconsolidated statements of operations, changes in stockholders' equity and cash flows for the years then ended. The financial statements are the responsibility of the Company’s management. Our responsibility istoexpress an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free from material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by the management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2009 and 2008 and the results of its operations and its cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. /s/ Ernst & Young Oy Authorized Public Accountant Firm Oulu, Finland August 25, 2010 Page 5 of 26 Table of Contents NetHawk Oyj Consolidated Balance Sheets (in thousands of euros) As at December 31, Assets Current assets Cash € € Short-term investments 10 10 Accounts receivable (note 5) Trade Other Forward exchange contracts(note 5) – 8 Income taxes recoverable 5 10 Inventories (note 6) Prepaid expenses Future income taxes (note 15) Fixed assets (note 7) Future income taxes (note 15) 64 Intangible assets (note 8) Goodwill (notes 3 and 8) € € Liabilities Current liabilities Accounts payable and accrued liabilities € € Forward exchange contracts (note 7) 18 – Current portion of long-term debt (note 10) 58 Future income taxes (note 15) 15 16 Deferred revenue Future income taxes (note 15) Long-term debt (note 10) – Commitments (note 9) Shareholders’ equity Share capital (note 11) 98 97 Share premium (restricted equity) Legal reserve (restricted equity) 3 3 Contributed surplus Retained earnings € € On behalf of the Board /s/ Hannu Huttunen /s/ Katri Tahkola HANNU HUTTUNEN KATRI TAHKOLA CEO CFO Page 6 of 26 Table of Contents NetHawk Oyj Consolidated Statements of Earnings and Comprehensive Income (Loss) (in thousands of euros, except share and per share data) Years ended December 31, Sales (note 16) € € Cost of sales Gross margin Operating expenses Selling and administrative (1) Net research and development (note 14) Amortization of fixed assets Amortization of intangible assets Impairment of goodwill (note 3) – Total operating expenses Earnings (loss) from operations ) Net interest income 9 60 Gain of disposal of other assets (note 14) – Foreign exchange gain (loss) ) ) Earnings (loss) before income taxes ) Income taxes (note 15) Current Future ) Net earnings (loss) and comprehensive income (loss) for the year € € ) Basic net earnings (loss) per share € € ) Diluted net earnings (loss) per share € € ) Basic weighted average number of shares outstanding(000’s) (note 12) Diluted weighted average number of shares outstanding(000’s) (note 12) Includes stock-based compensation expenses of €169 and €65 for the years ended December31,2008 and2009, respectively. Page 7 of 26 Table of Contents NetHawk Oyj Consolidated Statements of Retained Earnings and Contributed Surplus (in thousands of euros) Retained earnings Years ended December 31, Balance - Beginning of the year € € Add (deduct) Net earnings (loss) for the year ) Balance - End of the year € € Contributed surplus Years ended December 31, Balance - Beginning of the year € € Add (deduct) Stock-based compensation costs 65 Reclassification of stock-based compensation costs to share capital upon exercise of stock awards (note 11) ) ) Share premium (note 11) 18 Balance - End of the year € € Page 8 of 26 Table of Contents NetHawk Oyj Consolidated Statements of Cash Flows (in thousands of euros) Years ended December 31, Cash flows from operating activities Net earnings (loss) for the year € € ) Add (deduct) items not affecting cash Stock-based compensation costs 65 Amortization Deferred revenue Government grants 12 ) Gain on disposal of capital assets (1
